—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered September 1, 1999, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor, in response to his Batson challenge (see Batson v Kentucky, 476 US 79), failed to relate the prospective juror’s employment as a social worker to the facts of this case. This argument was not asserted before the trial court and therefore is not preserved for appellate review (see People v Stephens, 84 NY2d 990, 991-992).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit (see CPL 470.05 [2]). Feuerstein, J.P., Goldstein, McGinity and Crane, JJ., concur.